DECISION
The application of the above-named defendant for a review of the sentence of six years for forgery with 4 months jail time credit, imposed on October 15, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This sentence appears proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, especially when it is considered that the presumption is that the sentencing judge was correct in his determination; that, initially, in leniency, the sentencing judge gave the defendant a 3 year deferred imposition of sentence which did not result in this sentence until there were violations of the terms of the deferred sentence; that while defendant seems to have no prior felony convictions, he does have a lengthy criminal record of lesser offenses. Contention that defendant would be better rehabilitated by transfer to an institution for the treatment of Alcoholism is not borne out by the fact that such efforts in the past have been notably unsuccessful.
We thank Ted Thompson, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.